DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-9 & 11-12 are allowed.
Regarding Claim 1, 
Most relevant prior art Chen (US 2011/0169265), where Chen discloses all limitations except the limitation for “comprises a plurality of generators”. Chen shows in FIG. 6 a Generator 30 inside a Hermetically Sealed Vessel 1 with an Inlet 411 & Outlet 521 for a Working Mass 2. It appears that it would not be obvious to modify Chen’s system to also disclose “a plurality of generators” inside Chen’s Hermetically sealed vessel 1. 
Therefore, the prior art(s) as a whole, either alone or in combination, fails to teach or suggests – 
An apparatus for capturing energy of a working mass including two or more immiscible liquids having different densities, the apparatus comprising: 
the working mass comprising at least two immiscible liquids having different densities, the at least two immiscible liquids comprising a predetermined proportion of oil and water; 		
a supporting structure; 
only a single hermetically sealed vessel having an elongate shape housing the working mass wherein the working mass moves within the hermetically sealed vessel, wherein the water having a greater density than the oil tends to settle in a lower portion of the hermetically sealed vessel than the oil, which tends to keep the water in the lower portion as the working mass moves; and 
an electric generator driven by fluid flow housed within the hermetically sealed vessel and having an inlet and an outlet, the electric generator driven by fluid flow configured to produce electric power as the predetermined portion of oil and water passes into the inlet and out of the outlet in response to a movement of the hermetically sealed vessel;

Claims 2-9 are allowable based on the dependency from Claim 1.
Regarding Claim 11, 
Most relevant prior art Chen (US 2011/0169265), where Chen discloses all limitations except the limitation for “the supporting structure is a vertical support extending vertically upwards from a supporting surface and attached via a spring to the supporting surface.” Chen shows in FIG. 6 a Hermetically Sealed Vessel 1 on water oscillating due to water waves 4. It appears that it would not be obvious to modify Chen’s system to also disclose “the supporting structure is a vertical support extending vertically upwards from a supporting surface and attached via a spring to the supporting surface” since Chen’s system is oscillating on a body of water. 
Therefore, the prior art(s) as a whole, either alone or in combination, fails to teach or suggests – 
An apparatus for capturing energy of a working mass including two or more immiscible liquids having different densities, the apparatus comprising: 
the working mass comprising at least two immiscible liquids having different densities, the at least two immiscible liquids comprising a predetermined proportion of oil and water; a supporting structure; 
only a single hermetically sealed vessel having an elongate shape housing the working mass wherein the working mass moves within the hermetically sealed vessel, wherein the water having a greater density than the oil tends to settle in a lower portion of the hermetically sealed vessel than the oil, which tends to keep the water in the lower portion as the working mass moves; and 
an electric generator driven by fluid flow housed within the hermetically sealed vessel and having an inlet and an outlet, the electric generator driven by fluid flow configured to produce electric power as the predetermined portion of oil and water passes into the inlet and out of the outlet in response to a movement of the hermetically sealed vessel; 
wherein the supporting structure is a vertical support extending vertically upwards from a supporting surface and attached via a spring to the supporting surface.
Regarding Claim 12, 
Most relevant prior art Chen (US 2011/0169265), where Chen discloses all limitations except the limitation for “the supporting structure is a vertical support extending vertically upwards from a supporting surface; and wherein the hermetically sealed vessel is attached via a spring to the supporting structure”. Chen shows in FIG. 6 a Hermetically Sealed Vessel 1 on water oscillating due to water waves 4. It appears that it would not be obvious to modify Chen’s system to also disclose “the supporting structure is a vertical support extending vertically upwards from a supporting surface; and wherein the hermetically sealed vessel is attached via a spring to the supporting structure” since Chen’s system is oscillating on a body of water. 
Therefore, the prior art(s) as a whole, either alone or in combination, fails to teach or suggests –
An apparatus for capturing energy of a working mass including two or more immiscible liquids having different densities, the apparatus comprising: 
the working mass comprising at least two immiscible liquids having different densities, the at least two immiscible liquids comprising a predetermined proportion of oil and water; 	
a supporting structure; 
only a single hermetically sealed vessel having an elongate shape housing the working mass wherein the working mass moves within the hermetically sealed vessel, wherein the water having a greater density than the oil tends to settle in a lower portion of the hermetically sealed vessel than the oil, which tends to keep the water in the lower portion as the working mass moves; and 
an electric generator driven by fluid flow housed within the hermetically sealed vessel and having an inlet and an outlet, the electric generator driven by fluid flow configured to produce electric power as the predetermined portion of oil and water passes into the inlet and out of the outlet in response to a movement of the hermetically sealed vessel; 
wherein the supporting structure is a vertical support extending vertically upwards from a supporting surface; and wherein the hermetically sealed vessel is attached via a spring to the supporting structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.O./Examiner, Art Unit 2832          

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832